 Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 1 of 27 Pageid#: 7




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCHES OF                     )
                                                      )       FILED UNDER SEAL
 2420 TATE SPRINGS ROAD, J-10,                        )
 LYNCHBURG, VA 24501
                                                      )
 2106 CARRINGTON ROAD,                                )       Case No.     6:21mj13
 LYNCHBURG, VA 24501,                                 )
                                                      )
 4627 OXFORD STREET, B, LYNCHBURG,                    )
 VA 24502, AND                                        )
 1516 MCKINNEY AVENUE,                                )
 LYNCHBURG, VA 24502.

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel Bailey, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises, outbuildings, and curtilage of

locations known as 2420 Tate Springs Road, J-10, Lynchburg VA 24501 (“TARGET ADDRESS

#1”) located in the City of Lynchburg, Virginia; 2106 Carrington Road, Lynchburg, VA 24501

(“TARGET ADDRESS #2”) located in the City of Lynchburg, Virginia; 4627 Oxford Street, B,

Lynchburg, Virginia 24502 (“TARGET ADDRESS #3”) located in the City of Lynchburg,

Virginia; and 1516 McKinney Avenue, Lynchburg, Virginia 24502 (“TARGET ADDRES #4”),

located in the City of Lynchburg, Virginia (collectively, the “TARGET ADDRESSES”) within

the Western District of Virginia further described in Attachment A, for the things described in

Attachment B.
 Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 2 of 27 Pageid#: 8




        2.     I am an investigator or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of, and make arrest for, the offenses

enumerated in Titles 18, 19, 21, 31 of the United States Code and other related offenses, since

2017.

        3.     I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

have been since 2017. I am also a Detective with the Lynchburg Police Department (Virginia)

and be been so employed since 2002. I am currently assigned to investigate drug trafficking

organizations as a member of the DEA, Washington Field Division/Roanoke Resident Office.

My duties as a Task Force Officer involve the investigation of various criminal activities of

narcotics traffickers and their associates. In investigating these matters, I have acted as a case

agent, an undercover agent, and a contact agent for confidential sources. These investigations

have resulted in the issuance of federal search warrants, seizure warrants, indictments, and

convictions of persons for federal narcotics violations. During my employment as a law

enforcement officer, I have received multiple hours of training in narcotics enforcement and

investigative techniques, and I have personally participated in numerous investigations. I have

also spoken on numerous occasions with informants, suspects, and other experienced narcotics

traffickers concerning the methods and practices of drug traffickers, including the methods and

practices used by traffickers of methamphetamine, heroin, and cocaine. I have been involved in

the execution of numerous search warrants on electronic devices, including cellphones, and in

obtaining location information for those devices.

        4.     Based on training and experience in narcotics investigations, I know that:




                                                  2
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 3 of 27 Pageid#: 9




       a. Drug distributors often maintain books, receipts, notes, ledgers, money orders,

          and other papers relating to the transportation, ordering, sale, and distribution of

          controlled substances in their residence, business, vehicles, and on their person.

       b. Drug distributors very often place assets in the names of others than their own to

          avoid detection of these assets by law enforcement agencies. Even though these

          assets are in other persons’ names, the drug distributors continue to use these

          assets and exercise dominion and control over them.

       c. Persons involved in large scale drug distribution and selling often conceal in or

          around their residences and/or businesses: caches of drugs, large amounts of U.S.

          Currency, financial instruments, and evidence of financial transactions relating to

          obtaining, transferring, secreting or spending large amounts of money made from

          engaging in narcotics trafficking and selling activities. As evidence below, during

          the course of this investigation, Jason HAMLETTE, Adrian MAYS, and others

          involved in this investigation were making a substantial profit from the sale of

          cocaine.

       d. Distributors of Controlled Substance commonly “front” narcotics, that is provide

          narcotics to their clients on a consignment basis, and keep records of these

          transactions. The aforementioned books, records, receipts, notes, ledgers, and

          other documents, are maintained where the distributors have ready access to them.

       e. Large scale drug distributors secrete contraband, proceeds of drug sales, and

          records of drug transactions in secure locations within their residence and

          vehicles.




                                            3
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 4 of 27 Pageid#: 10




        f. Large scale narcotics distributors must maintain on hand large amounts of U.S.

           Currency in order to maintain and finance their ongoing narcotics business.

        g. Drug distributors sometimes take or cause to be made photographs or videotapes

           of themselves, their associates, their property, and their product. These

           distributors usually maintain these photographs or other video materials in their

           possession.

        h. Drug distributors and sellers usually keep paraphernalia for the packaging,

           cutting, weighing, and distribution of controlled substances. These items of

           paraphernalia include, but are not limited to, scales, plastic bags, wax, glass vases,

           masking agents and cutting agents.

        i. Drug distributors commonly use Personal Computers, laptop Computers, cellular

           telephones, handheld computers/tablets (Palm, PDA, etc.), computer files,

           indicating access to electronic mail services, hard drives, external drives, floppy

           disks, and any other electronic media to facilitate their drug distribution. As

           evidenced below in the Affidavit, suspects including Jason HAMLETTE, Adrian

           MAYS, and various other subjects in this investigation, used telephones to

           communicate and arrange shipments or distribution of cocaine.

        j. Drug distributors and sellers commonly have in their possession, either on their

           person or in their residence and/or business, firearms, such as handguns, pistols,

           rifles, shotguns, and other types of firearms. Said firearms are used to protect and

           secure drug distributor’s and seller’s property.

        k. Drug distributors often keep records of their illegal activities for a period of time

           extending beyond the time during which they actually possess illegal controlled




                                              4
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 5 of 27 Pageid#: 11




               substances. This allows drug distributors to keep records that would assist them

               in making contact with their criminal associates for possible future drug

               transactions; and so that they can have records of prior transactions for which, for

               example, a distributor might still be owed money, or might owe someone else

               money. I am aware of cases in which traffickers have maintained evidence of

               prior trafficking activities for longer than two years after those activities.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       6.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Jason HAMLETTE (“HAMLETTE”), Adrian MAYS (“MAYS”), and others, are engaged in a

conspiracy to violate federal drug laws, specifically: narcotics trafficking, in violation of 21

U.S.C. § 841(a); offenses involving the use of communications facilities in commission of

narcotic offenses, in violation of 21 U.S.C. § 843(b); and maintaining a drug-involved premises,

in violation of Title 21, United States Code, Section 856. There is probable cause to search the

locations described in Attachment A for evidence, contraband, and/or fruits of these crimes

further described in Attachment B.

               IDENTIFICATION OF THE PROPERTY TO BE SEARCHED

       7.      TARGET ADDRESS #1 is a residence located at 2420 Tate Springs Road, J-10,

Lynchburg, Virginia 24501. That residence is described as a three story, brick sided, multi-

family apartment building. The letter “J” is posted on a blue awning on the front of the building.




                                                  5
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 6 of 27 Pageid#: 12




The numbers “10” are posted on the front door of this apartment. TARGET ADDRESS #1 is

believed to the residence of Jason HAMLETTE and where he resides most often.

        8.         TARGET ADDRESS #2 is a residence located at 2106 Carrington Road,

Lynchburg, Virginia 24501. This residence is described as a single story, brick sided, single

family residence. The numbers “2106” are posted on two pillars on the front of the residence.

TARGET ADDRESS #2 is believed to be a location where HAMLETTE keeps narcotics and

evidence associated with the distribution of narcotics.

        9.         TARGET ADDRESS #3 is a residence located at 4627 Oxford Street, B,

Lynchburg, Virginia 24502. This residence is described as a brick, one story apartment. The

numbers “4627” are on the side of the dwelling facing Oxford Street. TARGET ADDRESS #3 is

believed to be a location where HAMLETTE keeps evidence associated with the distribution of

narcotics.

        10.        TARGET ADDRESS #4 is a residence located at 1516 McKinney Avenue,

Lynchburg, Virginia 24502. This residence is described as a brick, single story, single family

residence. The number “1516” are posted on a pillar on the front of the residence. TARGET

ADDRESS #4 is believed to be the home of Adrian MAYS and the location from which MAYS

sells narcotics.

                                        PROBABLE CAUSE

                   Identification of Jason HAMLETTE as a Narcotic Distributor

        11.        Jermel STOREY was a narcotics distributor based in Charlotte, North Carolina

who supplied multiple individuals in Lynchburg, Virginia with significant quantities of cocaine

and marijuana.




                                                  6
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 7 of 27 Pageid#: 13




       12.     In December 2020, law enforcement conducted surveillance of a residence

located in the City of Lynchburg, Virginia. That residence was known by law enforcement to be

a location frequented by Jermel STOREY. During that surveillance, law enforcement observed

two vehicles, a black Lexus sedan and a grey Honda Pilot, arrive at that location. Law

enforcement knew both of those vehicles to be associated with STOREY.

       13.     The Honorable Robert S. Ballou issued a search warrant for the geo-location

information of a phone believed to be used by STOREY, 6:20-MJ-31. Law enforcement was

monitoring information obtained from this warrant. STOREY’s cellular phone plotted in a geo-

location that encompassed the residence where STOREY’s vehicles arrived.

       14.     After the two vehicles arrived, law enforcement observed multiple vehicles arrive

at the residence and repeat the same pattern of activity: the vehicle would arrive, an occupant of

the vehicle would enter the house, stay for a short period of time, leave the residence and re-enter

their vehicle, and then leave. This affiant knew that type of activity to be consistent with

narcotics sales occurring at the residence.

       15.     During that same surveillance, law enforcement observed a gold Cadillac CTS,

registered to HAMLETTE coming to that residence. That same vehicle was used by

HAMLETTE to facilitate multiple cocaine sales later described in this affidavit.

       16.     In January 2021, law enforcement executed a federal search warrant on the home

of STOREY in Charlotte, North Carolina. During search of that residence, law enforcement

located two pieces of paper with multiple names listed on it. Beside each of those names were

numbers. Law enforcement recognized those pieces of paper to be an “owe sheet.” Listed on the

sheets was the name “Chi Chi’ with “2k” and “$2000” beside the name. Law enforcement knows

“Chi Chi” to be an alias for HAMLETTE. Based on the context of the document, this indicated




                                                  7
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 8 of 27 Pageid#: 14




to law enforcement that HAMLETTE owed STOREY $2,000. Law enforcement also located the

black Lexus sedan, described in paragraph 12 of this affidavit, in the garage of the residence.

          17.   In January 2021, law enforcement also executed a federal search warrant a

location in Charlotte, North Carolina that was suspected to be a stash house of narcotics for

STOREY. A search of that residence yielded the grey Honda Pilot, described in paragraph 12 of

this affidavit, parked in the garage. Inside that vehicle, law enforcement found a hidden

compartment and located two kilograms of cocaine hydrochloride. Law enforcement also located

an additional kilogram of cocaine hydrochloride inside the residence.

          18.   Law enforcement analyzed phone tolls obtained from multiple, identified co-

conspirators of this investigation, to include STOREY. During the analysis of that data, it was

determined that the phone number used by HAMLETTE to facilitate drug sales was in contact

with over five known narcotic distributors in the Western District of Virginia. HAMLETTE was

also in contact with two cellular phone numbers previously identified as being used by STOREY

to facilitate drug sales.

          19.   Confidential Source #1 (“CS-1”) identified HAMLETTE as a source of supply for

cocaine hydrochloride and crack cocaine. CS-1 further advised that HAMLETTE sold

Phencyclidine (“PCP”). CS-1 advised that they knew HAMLETTE to sell narcotics since mid-

2019. CS-1 advised that CS-1 knew HAMLETTE to have a street alias of “CHI-CHI”. CS-1 was

providing intelligence to law enforcement in exchange for consideration on pending criminal

charge.

          20.   Between January 2021 through March 2021, law enforcement used CS-1 to

conduct five controlled purchases of cocaine hydrochloride and/or crack cocaine from

HAMLETTE. Those controlled purchases took place in Lynchburg, Virginia (Western District of




                                                 8
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 9 of 27 Pageid#: 15




Virginia). CS-1 contacted HAMLETTE via phone call and/or text message to facilitate those

transactions.

       21.      HAMLETTE advised CS-1, during one of the controlled purchases, that Jermel

“JAH” STOREY had recently been arrested. HAMLETTE advised CS-1 that the result of

STOREY’s arrest had interfered with the available supply of cocaine.

       22.      In November of 2019, Confidential Source #2 (“CS-2”) identified HAMLETTE

as a distributor of narcotics. CS-2 advised that CS-2 knew HAMLETTE to be supplied with

narcotics by Jermel STOREY. CS-2 advised that CS-2 knew HAMLETTE to have a street alias

of “CHI-CHI”. CS-2 was providing intelligence to law enforcement in exchange for

consideration on pending criminal charge.

       23.      HAMLETTE was previously convicted in the United States Court for the Western

District of Virginia of Possession with the Intent to Distribute More than Five Grams of Cocaine

Base, for which he received a sentence of 60 months in July 2007.

       24.      HAMLETTE was also previously convicted in the United States Court for the

Western District of Virginia of three counts of Distribution of Cocaine Base, for which he

received a sentence of 54 months in October 2011.

                   Identification of Adrian MAYS as a Narcotic Distributor

       25.      Law enforcement analyzed phone tolls obtained from multiple, identified co-

conspirators of this investigation, to include STOREY. During the analysis of that data, it was

determined that the number used by MAYS to facilitate drug sales was in contact with a known

narcotic distributor in the Western District of Virginia. MAYS was also in contact with two

cellular phone numbers previously identified as being used by STOREY to facilitate drug sales.




                                                9
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 10 of 27 Pageid#: 16




        26.     As described in paragraphs 12 through 14, law enforcement conducted

surveillance at a residence in Lynchburg in December 2020.

        27.     During that same surveillance, law enforcement observed a Volvo XC90 coming

to that residence on two occasions. That vehicle was found to be registered to Michelle ROSE

with a listed address of TARGET ADDRESS #4. That same vehicle was used to by MAYS to

facilitate a cocaine sale described in this affidavit.

        28.     In February 2021, Confidential Source #3 (“CS-3”) identified Adrian MAYS as a

source of supply for crack cocaine. CS-3 advised that MAYS was living and distributing

narcotics out of TARGET ADDRESS #4. CS-3 advised that CS-3 knew MAYS to go by the

alias of “DRED”. CS-3 was providing intelligence to law enforcement in exchange for possible

consideration on pending criminal charges.

        29.     In January 2021, law enforcement executed a federal search warrant on the home

of STOREY in Charlotte, North Carolina. During search of that residence, law enforcement

located two pieces of paper with multiple names listed on it. Beside each of those names were

numbers. Law enforcement recognized those pieces of paper to be an “owe sheet”. Listed on the

sheets was the name “DREAD” with “13,500” and “$13,500” beside the name. Based on the

context of the document, this indicated to law enforcement that MAYS owed STOREY $13,500.

        30.     Between February 2021 through March 2021, law enforcement used CS-3 to

conduct two controlled purchases of crack cocaine from MAYS. Those controlled purchases

took place in Lynchburg, Virginia (Western District of Virginia). CS-3 contacted MAYS via

phone call and/or text message to facilitate those transactions.




                                                   10
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 11 of 27 Pageid#: 17




      Identification of and Criminal Activity Associated with TARGET ADDRESSES

                                     TARGET ADDRESS #1

        31.     In November 2019, HAMLETTE reported to the Lynchburg Police Department

that Latoria WATSON was HAMLETTE’s girlfriend. HAMLETTE further reported that

WATSON lived at TARGET ADDRESS #1.

        32.     In August 2020, a victim of an assault reported to the Lynchburg Police

Department that they were assaulted by HAMLETTE. The victim further reported that

HAMLETTE fled the scene of the assault in a gold Cadillac CTS. The victim provided the

license of that vehicle and it was the same license plate as all other occurrences described in this

affidavit.

        33.     In September 2020, WATSON called the Lynchburg Police Department to

TARGET ADDRESS #1 in reference to HAMLETTE causing property damage to her vehicle.

WATSON described HAMLETTE as an ex-boyfriend.

        34.     CS-1 advised law enforcement that they believed HAMLETTE to live in the Park

Place Apartments. That complex establishment encompasses TARGET ADDRESS #1. CS-1

advised law enforcement that CS-1 had previously conducted a cocaine purchase from

HAMLETTE in the parking lot in front of TARGET ADDRESS #1. TARGET ADDRESS #1 is

believed to be the location where HAMLETTE resides.

        35.     On January 19, 2021, law enforcement used CS-1 to conduct a controlled

purchase of cocaine from HAMLETTE. CS-1 was fitted with a recording device and monitored

by law enforcement during the transaction. CS-1 was also provided funds to conduct the

purchase. That controlled purchase took place in Lynchburg, Virginia. During that controlled

purchase, HAMLETTE used his gold Cadillac CTS (previously described in this affidavit) to

facilitate the drug sale.


                                                 11
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 12 of 27 Pageid#: 18




       36.     On February 5, 2021, law enforcement used CS-1 to conduct a controlled cocaine

purchase from HAMLETTE. CS-1 was fitted with a recording device and monitored by law

enforcement during the transaction. CS-1 was also provided funds to conduct the purchase. That

controlled purchase took place in Lynchburg, Virginia. During that controlled purchase,

HAMLETTE used his gold Cadillac CTS (previously described in this affidavit) to facilitate the

drug sale.

       37.     On February 12, 2021, law enforcement obtained a search warrant, issued by a

Magistrate of the Commonwealth of Virginia, authorizing the installation of a GPS tracking

device on HAMLETTE’s gold Cadillac CTS (previously described in this affidavit). On March

12, 2021 law enforcement obtained an extension to the search warrant. That extension was issued

by a Lynchburg Circuit Court Judge. During the analysis of that data, it was determined that

HAMLETTE’s vehicle frequented the building containing TARGET ADDRESS #1 on

approximately a daily basis, regularly on an overnight basis.

       38.     On February 19, 2021, law enforcement observed HAMLETTE enter TARGET

ADDRESS #1.

       39.     On February 26, 2021, law enforcement used CS-1 to conduct a controlled

purchase of cocaine from HAMLETTE. CS-1 was fitted with a recording device that was

monitored by law enforcement during the transaction. CS-1 was also provided funds to conduct

the purchase. CS-1 was instructed by law enforcement to contact HAMLETTE, via cell phone,

to order an amount of cocaine for purchase. After that phone call was made, HAMLETTE’s gold

Cadillac was observed parking in front of the building containing TARGET ADDRESS #1. Law

enforcement then observed the driver of the gold Cadillac walk into TARGET ADDRESS #1. A

short period later, a male was observed walking out of the building containing TARGET




                                                12
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 13 of 27 Pageid#: 19




ADDRESS #1 and get into the passenger seat of another vehicle. That vehicle travelled to the

location of the controlled purchase. CS-1 identified the passenger of that vehicle as

HAMLETTE. CS-1 completed the purchase and obtained a quantity of cocaine from

HAMLETTE.

       40.     On March 6, 2021, law enforcement was called to TARGET ADDRESS #1 to

investigate a complaint of a domestic assault and battery. HAMLETTE was determined to be the

assailant and fled the scene prior to the arrival of law enforcement.

       41.     On March 10, 2021, law enforcement conducted a physical and electronic

surveillance (GPS installation) on HAMLETTE. During that surveillance, law enforcement

observed HAMLETTE leaving apartment building containing TARGET ADDRESS #1 and

leaving in his gold Cadillac CTS. HAMLETTE was then followed and observed parking in front

of TARGET ADDRESS #3. HAMLETTE was observed walking towards TARGET ADDRESS

#3 but was not observed walking into the residence. HAMLETTE was then followed to

Greensboro, NC. HAMLETTE stayed in the Greensboro, North Carolina for approximately two

hours. HAMLETTE was followed back to TARGET ADDRESS #1. HAMLETTE was observed

leaving TARGET ADDRESS #1 and followed to TARGET ADDRESS #2. Law enforcement

has previously acquired information from known users and sellers of narcotics who have

identified the greater Greensboro, North Carolina area to be a source city of narcotics for

Lynchburg, Virginia. Based on my training and experience and the circumstances of the trip, I

believe HAMLETTE made this trip to Greensboro, North Carolina for the purpose of obtaining

narcotics. I also believe HAMLETTE visited the TARGET ADDRESSES prior to the trip to

collect payment for the purchase of narcotics and after the trip to store those narcotics.




                                                 13
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 14 of 27 Pageid#: 20




       42.     On March 18, 2021, law enforcement used CS-1 to conduct a controlled crack

cocaine buy from HAMLETTE. That controlled purchased took place in Lynchburg, Virginia.

CS-1 was fitted with a recording device and monitored by law enforcement during the

transaction. CS-1 was also provided funds to conduct the purchase. CS-1 completed the purchase

of a quantity of crack cocaine.

                                     TARGET ADDRESS #2

       43.     TARGET ADDRESS #2 is believed to be a residence in which Catria SMITH

resides and where HAMLETTE is suspected of storing narcotics and items used in the

distribution of narcotics.

       44.     On January 14, 2021, law enforcement used CS-1 to conduct a controlled

purchase of cocaine from HAMLETTE. CS-1 was fitted with a recording device and monitored

by law enforcement during the transaction. CS-1 was also provided funds to conduct the

purchase. During that controlled purchase, HAMLETTE arrived with the cocaine riding in

Dodge Dart. That vehicle was found to be registered to Catria SMITH. A search of law

enforcement data bases revealed that SMITH has a home address of TARGET ADDRESS #2.

       45.     Based on the acquired data between February 12, 2021 and March 22, 2021,

obtained from the previously mentioned GPS device installed on HAMLETTE’s Cadillac CTS,

HAMLETTE’s vehicle had frequented an area encompassing TARGET ADDRESS #2

approximately 23 days of the 39 days of data available at this authoring of this affidavit.

       46.     In the last 30 days, HAMLETTE has been observed by law enforcement going

in/leaving TARGET ADDRESS #2 on multiple occasions. On February 19, 2021, law

enforcement observed HAMLETTE walk into TARGET ADDRESS #2 without knocking or

utilizing a key to enter the door.




                                                 14
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 15 of 27 Pageid#: 21




        47.     On March 10, 2021, law enforcement conducted a physical and electronic

surveillance on HAMLETTE. During that surveillance, HAMLETTE was followed from

Lynchburg, Virginia to Greensboro, North Carolina, and then back to Lynchburg, Virginia. Upon

HAMLETTE’s return to Lynchburg, Virginia. HAMLETTE was followed to TARGET

ADDRESS #2. Almost simultaneously when HAMLETTE arrived, a black female also arrived

driving the previously mentioned Dodge Dart. Both HAMLETTE and the female were observed

walking into TARGET ADDRESS #2 together.

                                    TARGET ADDRESS #3

        48.     TARGET ADDRESS #3 is believed to be the residence of Sherai JEFFERSON

and an additional location in which HAMLETTE is suspected of storing narcotics and items used

in the distribution of narcotics.

        49.     In March 2020, law enforcement subpoenaed US Cellular for the subscriber and

toll data records of the cellular phone number used by HAMLETTE to facilitate HAMLETTE’s

drug sales. Based on the data received, the subscriber of that cellular phone number was Sherai

JEFFERSON.

        50.     JEFFERSON was identified as the driver of the Dodge Dart during that controlled

purchase that occurred on January 14, 2021 that was previously described in this affidavit.

        51.     A search of a law enforcement database, revealed that JEFFERSON claims a

home address of TARGET ADDRESS #3.

        52.     On March 10, 2021, law enforcement observed a vehicle parked in front of

TARGET ADDRESS #3 that was registered to JEFFERSON. Also on that date, law enforcement

observed HAMLETTE park in front of TARGET ADDRESS #3. Law enforcement observed




                                               15
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 16 of 27 Pageid#: 22




HAMLETTE walk towards the entrance of TARGET ADDRESS #3 but could not see if

HAMLETTE walked into the target address from their surveillance position.

       53.     Between February 12, 2021 and March 10, 2021, HAMLETTE’s gold Cadillac

CTS was tracked, via the previously mentioned GPS warrants, on at least three occasions to

Greensboro, North Carolina. On all occasions, HAMLETTE stopped in an area encompassing

TARGET ADDRESS #3 just prior to going to/or coming back from Greensboro, North Carolina.

       54.     Law enforcement conducted a utility check of TARGET ADDRESS #3 and

determined that JEFFERSON was the account holder.

       55.     Based on the acquired data February 12, 2021 through March 22, 2021, obtained

from the previously mentioned GPS device installed on HAMLETTE’s Cadillac CTS,

HAMLETTE’s vehicle had frequented an area encompassing TARGET ADDRESS #2

approximately 23 days of the 39 days of data available at this authoring of this affidavit.

                                    TARGET ADDRESS #4

       56.     TARGET ADDRESS #4 is believed to be the home address of Adrian MAYS.

CS-3 advised that CS-3 had known MAYS to live at the TARGET ADDRESS #4 for

approximately one year.

       57.     In February of 2021, law enforcement used CS-3 to conduct a controlled purchase

of crack cocaine from MAYS. CS-3 was fitted with a recording device and monitored by law

enforcement during the transaction. CS-3 was also provided funds to conduct the purchase.

During that controlled purchase, law enforcement observed MAYS leave TARGET ADDRESS

#4 just prior to selling the cocaine to CS-3 and then immediately returning back to TARGET

ADDRESS #4 after the purchase.




                                                 16
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 17 of 27 Pageid#: 23




       58.     In March of 2021, law enforcement used CS-3 to conduct a controlled purchase of

crack cocaine from MAYS. CS-3 was fitted with a recording device and monitored by law

enforcement during the transaction. CS-3 was also provided funds to conduct the purchase.

During that controlled purchase, CS-3 bought the crack cocaine from MAYS inside of TARGET

ADDRESS #4.

                                           SUMMARY

       59.     Based on the aforementioned, your affiant respectfully submits that there is

probable cause to believe that Jason HAMLETTE, Adrian MAYS, and others, have violated

Title 21, United States Code, Section 841, to wit: distribution of cocaine and cocaine base, which

are controlled substances, and that drugs, documentation, and other items related to the illegal

distribution of cocaine and marijuana will be located in the residences at the TARGET

ADDRESSES.

       60.     Based on the aforementioned, your affiant respectfully submits that there is

probable cause to believe that U.S. Currency, documentation, and/or other items related to the

illegal distribution of narcotics and money laundering further described in Attachment B will be

located at the TARGET ADDRESSES.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       61.     As described above and in Attachment B, this application seeks permission to

search for records that might be found at the TARGET ADDRESSES, in whatever form they are

found. One form in which the records might be found is data stored on a computer’s hard drive

or other storage media. Thus, the warrant applied for would authorize the seizure of electronic

storage media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).




                                                17
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 18 of 27 Pageid#: 24




       62.     Probable cause. I submit that if a computer or storage medium is found at the

TARGET ADDRESSES, there is probable cause to believe relevant records will be stored on

that computer or storage medium, for at least the following reasons:

                  a. Based on my knowledge, training, and experience, I know that computer

                      files or remnants of such files can be recovered months or even years after

                      they have been downloaded onto a storage medium, deleted, or viewed via

                      the Internet. Electronic files downloaded to a storage medium can be

                      stored for years at little or no cost. Even when files have been deleted,

                      they can be recovered months or years later using forensic tools. This is

                      so because when a person “deletes” a file on a computer, the data

                      contained in the file does not actually disappear; rather, that data remains

                      on the storage medium until it is overwritten by new data.

                  b. Therefore, deleted files, or remnants of deleted files, may reside in free

                      space or slack space—that is, in space on the storage medium that is not

                      currently being used by an active file—for long periods of time before

                      they are overwritten. In addition, a computer’s operating system may also

                      keep a record of deleted data in a “swap” or “recovery” file.

                  c. Wholly apart from user-generated files, computer storage media—in

                      particular, computers’ internal hard drives—contain electronic evidence of

                      how a computer has been used, what it has been used for, and who has

                      used it. To give a few examples, this forensic evidence can take the form

                      of operating system configurations, artifacts from operating system or

                      application operation; file system data structures, and virtual memory




                                               18
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 19 of 27 Pageid#: 25




                      “swap” or paging files. Computer users typically do not erase or delete

                      this evidence, because special software is typically required for that task.

                      However, it is technically possible to delete this information.

       63.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the Crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

TARGET ADDRESSES because:

                   d. Data on the storage medium can provide evidence of a file that was once

                      on the storage medium but has since been deleted or edited, or of a deleted

                      portion of a file (such as a paragraph that has been deleted from a word

                      processing file). Virtual memory paging systems can leave traces of

                      information on the storage medium that show what tasks and processes

                      were recently active. Web browsers, e-mail programs, and chat programs

                      store configuration information on the storage medium that can reveal

                      information such as online nicknames and passwords. Operating systems

                      can record additional information, such as the attachment of peripherals,

                      the attachment of USB flash storage devices or other external storage

                      media, and the times the computer was in use. Computer file systems can

                      record information about the dates files were created and the sequence in

                      which they were created, although this information can later be falsified.

                   e. As explained herein, information stored within a computer and other




                                                19
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 20 of 27 Pageid#: 26




                 electronic storage media may provide crucial evidence of the “who, what,

                 why, when, where, and how” of the Criminal conduct under investigation,

                 thus enabling the United States to establish and prove each element or

                 alternatively, to exclude the innocent from further suspicion. In my

                 training and experience, information stored within a computer or storage

                 media (e.g., registry information, communications, images and movies,

                 transactional information, records of session times and durations, internet

                 history, and anti-virus, spyware, and malware detection programs) can

                 indicate who has used or controlled the computer or storage media. This

                 “user attribution” evidence is analogous to the search for “indicia of

                 occupancy” while executing a search warrant at a residence. The

                 existence or absence of anti-virus, spyware, and malware detection

                 programs may indicate whether the computer was remotely accessed, thus

                 inculpating or exculpating the computer owner. Further, computer and

                 storage media activity can indicate how and when the computer or storage

                 media was accessed or used. For example, as described herein, computers

                 typically contain information that log: computer user account session

                 times and durations, computer activity associated with user accounts,

                 electronic storage media that connected with the computer, and the IP

                 addresses through which the computer accessed networks and the internet.

                 Such information allows investigators to understand the chronological

                 context of computer or electronic storage media access, use, and events

                 relating to the Crime under investigation. Additionally, some information




                                          20
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 21 of 27 Pageid#: 27




                 stored within a computer or electronic storage media may provide crucial

                 evidence relating to the physical location of other evidence and the

                 suspect. For example, images stored on a computer may both show a

                 particular location and have geolocation information incorporated into its

                 file data. Such file data typically also contains information indicating

                 when the file or image was created. The existence of such image files,

                 along with external device connection logs, may also indicate the presence

                 of additional electronic storage media (e.g., a digital camera or cellular

                 phone with an incorporated camera). The geographic and timeline

                 information described herein may either inculpate or exculpate the

                 computer user. Last, information stored within a computer may provide

                 relevant insight into the computer user’s state of mind as it relates to the

                 offense under investigation. For example, information within the

                 computer may indicate the owner’s motive and intent to commit a Crime

                 (e.g., internet searches indicating Criminal planning), or consciousness of

                 guilt (e.g., running a “wiping” program to destroy evidence on the

                 computer or password protecting/encrypting such evidence in an effort to

                 conceal it from law enforcement).

              f. A person with appropriate familiarity with how a computer works can,

                 after examining this forensic evidence in its proper context, draw

                 conclusions about how computers were used, the purpose of their use, who

                 used them, and when.

              g. The process of identifying the exact files, blocks, registry entries, logs, or




                                            21
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 22 of 27 Pageid#: 28




                 other forms of forensic evidence on storage medium that are necessary to

                 draw an accurate conclusion is a dynamic process. While it is possible to

                 specify in advance the records to be sought, computer evidence is not

                 always data that can be merely reviewed by a review team and passed

                 along to investigators. Whether data stored on a computer is evidence

                 may depend on other information stored on the computer and the

                 application of knowledge about how a computer behaves. Therefore,

                 contextual information necessary to understand other evidence also falls

                 within the scope of the warrant.

              h. Further, in finding evidence of how a computer was used, the purpose of

                 its use, who used it, and when, sometimes it is necessary to establish that a

                 particular thing is not present on a storage medium. For example, the

                 presence or absence of counter-forensic programs or anti-virus programs

                 (and associated data) may be relevant to establishing the user’s intent.

              i. I know that when an individual uses a computer to communicate online

                 with a victim in a fraud scheme, the individual’s computer will generally

                 serve both as an instrumentality for committing the Crime, and also as a

                 storage medium for evidence of the Crime. The computer is an

                 instrumentality of the Crime because it is used as a means of committing

                 the Criminal offense. The computer is also likely to be a storage medium

                 for evidence of Crime. From my training and experience, I believe that a

                 computer used to commit a Crime of this type may contain: data that is

                 evidence of how the computer was used; data that was sent or received;




                                          22
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 23 of 27 Pageid#: 29




                       notes as to how the Criminal conduct was achieved; records of Internet

                       discussions about the Crime; and other records that indicate the nature of

                       the offense.

       64.     Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premise for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

                   a. The time required for an examination. As noted above, not all evidence

                       takes the form of documents and files that can be easily viewed on site.

                       Analyzing evidence of how a computer has been used, what it has been

                       used for, and who has used it requires considerable time, and taking that

                       much time on premises could be unreasonable. As explained above,

                       because the warrant calls for forensic electronic evidence, it is exceedingly

                       likely that it will be necessary to thoroughly examine storage media to

                       obtain evidence. Storage media can store a large volume of information.

                       Reviewing that information for things described in the warrant can take

                       weeks or months, depending on the volume of data stored, and would be

                       impractical and invasive to attempt on-site.




                                                23
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 24 of 27 Pageid#: 30




                    b. Technical requirements. Computers can be configured in several different

                        ways, featuring a variety of different operating systems, application

                        software, and configurations. Therefore, searching them sometimes

                        requires tools or knowledge that might not be present on the search site.

                        The vast array of computer hardware and software available makes it

                        difficult to know before a search what tools or knowledge will be required

                        to analyze the system and its data on the premises. However, taking the

                        storage media off-site and reviewing it in a controlled environment will

                        allow its examination with the proper tools and knowledge.

                    c. Variety of forms of electronic media. Records sought under this warrant

                        could be stored in a variety of storage media formats that may require off-

                        site reviewing with specialized forensic tools.

       65.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

         2.      In my training and experience, it is likely that the TARGET ADDRESSES will contain

 at least one Apple brand device, such as an iPhone or iPad, because STOREY was previously

 determined to have iCloud account, which is a service associated with having an Apple device.

       66.      I know from my training and experience, as well as from information found in publicly

available materials including those published by Apple, that some models of Apple devices such as



                                                  24
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 25 of 27 Pageid#: 31




iPhones and iPads offer their users the ability to unlock the device via the use of a fingerprint or

thumbprint (collectively, “fingerprint”) in lieu of a numeric or alphanumeric passcode or password. This

feature is called Touch ID.

        67.      If a user enables Touch ID on a given Apple device, he or she can register up to 5

fingerprints that can be used to unlock that device. The user can then use any of the registered

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor, which

is found in the round button (often referred to as the “home” button) found at the bottom center of the

front of the device. In my training and experience, users of Apple devices that offer Touch ID often

enable it because it is considered to be a more convenient way to unlock the device than by entering a

numeric or alphanumeric passcode or password, as well as a more secure way to protect the device’s

contents. This is particularly true when the user(s) of the device are engaged in criminal activities and

thus have a heightened concern about securing the contents of the device.

        68.      In some circumstances, a fingerprint cannot be used to unlock a device that has Touch ID

enabled, and a passcode or password must be used instead. These circumstances include: (1) when more

than 48 hours has passed since the last time the device was unlocked and (2) when the device has not been

unlocked via Touch ID in 8 hours and the passcode or password has not been entered in the last 6 days.

Thus, in the event law enforcement encounters a locked Apple device, the opportunity to unlock the

device via Touch ID exists only for a short time. Touch ID also will not work to unlock the device if (1)

the device has been turned off or restarted; (2) the device has received a remote lock command; and (3)

five unsuccessful attempts to unlock the device via Touch ID are made.

        69.      The passcode or password that would unlock the Apple device(s) found during the search

of the TARGET ADDRESSES is not known to law enforcement. Thus, it will likely be necessary to

press the finger(s) of the user(s) of the Apple device(s) found during the search of the TARGET

ADDRESSES to the device’s Touch ID sensor in an attempt to unlock the device for the purpose of

executing the search authorized by this warrant. Attempting to unlock the relevant Apple device(s) via

Touch ID with the use of the fingerprints of the user(s) is necessary because the government may not


                                                     25
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 26 of 27 Pageid#: 32




otherwise be able to access the data contained on those devices for the purpose of executing the search

authorized by this warrant.

        70.     In my training and experience, the person who is in possession of a device or has the

device among his or her belongings at the time the device is found is likely a user of the device.

However, in my training and experience, that person may not be the only user of the device whose

fingerprints are among those that will unlock the device via Touch ID, and it is also possible that the

person in whose possession the device is found is not actually a user of that device at all. Furthermore, in

my training and experience, I know that in some cases it may not be possible to know with certainty who

is the user of a given device, such as if the device is found in a common area of a premises without any

identifying information on the exterior of the device. Thus, it will likely be necessary for law

enforcement to have the ability to require any occupant of the TARGET ADDRESSES to press their

finger(s) against the Touch ID sensor of the locked Apple device(s) found during the search of the

TARGET ADDRESSES in order to attempt to identify the device’s user(s) and unlock the device(s) via

Touch ID.

        71.     Although I do not know which of a given user’s 10 fingerprints is capable of unlocking a

particular device, based on my training and experience I know that it is common for a user to unlock a

Touch ID-enabled Apple device via the fingerprints on thumbs or index fingers. In the event that law

enforcement is unable to unlock the Apple device(s) found in the TARGET ADDRESSES as described

above within the five attempts permitted by Touch ID, this will simply result in the device requiring the

entry of a password or passcode before it can be unlocked.

        72.     Due to the foregoing, I request that the Court authorize law enforcement to press the

fingers (including thumbs) of individuals found at the TARGET ADDRESSES to the Touch ID sensor of

the Apple brand device(s), such as an iPhone or iPad, found at the TARGET ADDRESSES for the

purpose of attempting to unlock the device via Touch ID in order to search the contents as authorized by

this warrant.


        /DZHQIRUFHPHQWVKDOOVHOHFWWKHILQJHU


                                                      26
Case 6:21-mj-00013-RSB Document 1-3 Filed 03/25/21 Page 27 of 27 Pageid#: 33




                                             CONCLUSION

       73.     Based on my training, experience, and the foregoing facts set forth herein, I

believe that probable cause exists to search the addresses described in Attachment A, along with

the curtilage surrounding TARGET ADDRESS #4, as described in Attachment A and to seize

items described in Attachment B.

       74.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the devices described in Attachment A, in order to seek the items

described in Attachment B.

                                              OATH


I declare under penalty of perjury that the foregoing is true and correct.


Respectfully submitted,

                               s/Daniel Bailey
                               Daniel Bailey, Task Force Officer
                               Drug Enforcement Administration

Received by reliable electronic means and sworn and attested to by telephone on this WK
                                                                                     ____day of
March 2021.


Robert S. Ballou
___________________________________
ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE




                                                 27
